Title: To James Madison from Thomas Appleton, 1 April 1806 (Abstract)
From: Appleton, Thomas
To: Madison, James


                    § From Thomas Appleton. 1 April 1806, Leghorn. “I had the honor of addressing you on the 27. february inclosing a list of American Vessels sail’d from this port during the last six months of the year 1805, also my Account of disbursements to distress’d seamen &c. for the year, with their Attendant vouchers. In the course of the last month the U:S. Schooner Captn. Evans arrived here but from a variety of circumstances he shortly drew on himself to a high degree, the displeasure of the Governor, however from the particular intimacy which has long subsisted between the latter and myself, I was able to pacify him, as likewise the Government at florence who had taken cognisance of the Affair. I do not now trouble you Sir with this fastidious detail, but should it become necessary, I shall forward it to the minutest circumstance, as it is enregister’d in my Office.
                    “The affairs of Italy have since my last, taken a new aspect. Prince Joseph Bonaparte finding himself in quiet possession of the City of Naples, dispatch’d a Considerable army into Calabria, where the hereditary Prince had retir’d with all the forces he Could Collect. The two armies have had frequent rencounters, but the Neapolitains have in every instance been put to flight; and by our latest Accounts, Notwithstanding the apparent determin’d Spirit of the Calabrese, there is scarce any part of the Kingdom which has not surrender’d to the Superior Skill of the french. Gaëta is the only Strong hold which has hitherto with effect resisted the french arms, but it is presum’d it Cannot hold out more than ten days—from what I can discover, there is little doubt but the island of Sicily will be the next object of the Conqueror. The Pope it is affirm’d, is on the eve of his departure for Avignon; and the Prince Borghese brother-in-law of the Emperor Napoleone, who is already arriv’d in Rome, will be invested with the temporal Authority. Tuscany hitherto has experienc’d No change, but from the present Appearances it is not likely long to Continue under the actual sovereign. It is Conjectur’d, and I confess it is likewise my own opinion that it will be join’d to the principality of Lucca, and together form the inheritance of the Princess Bacjochi, for the Queen regent, she will probably be provided for, in the intended Conquests in Sicily.
                    “In Naples, Prince Joseph has decreed that all the Neapolitain Nobles who have follow’d the arms of their late sovereign, Shall be Consider’d as emigrès, and their estates Confiscated, it is even enjoin’d on every individual to discover their effects, under the severest penalties for a disobedience—all british manufactures are prohibited, not only under the penalty of forfeiture of the goods, but double the amount to be paid in money by the delinquents, and not less than three months

imprisonment. The Prince has sworn on the altar of St: Genaro to respect the Catholic religion and its Ministers, and he has very bountifully distributed his largesses to the indigent. These Measures became the more Necessary, inasmuch as, the late King was singularly belov’d by the lower order of his subjects, and any violation of the rites of the clergy would most Assuredly have endanger’d the peaceable possession of the New sovereign.
                    “May I beg the favor of you to inform the President, that there is shipp’d on board the Ship Cora Captn. Jones for Baltimore and to the Care of the Collector, a case containing thirty flasks, and a Small box of two bottles of Tuscan Wine, sent by Mr. Mazzei, but as the latter has mistaken the day of the departure of the Vessel, his letters which were to Accompany them have not reach’d me from Pisa, and must be deferr’d ’till the next conveyance.”
                